  8:18-cr-00304-RFR-MDN Doc # 102 Filed: 03/01/21 Page 1 of 2 - Page ID # 427




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:18CR304

        vs.
                                                      ORDER ON APPEARANCE FOR
LESLIE GRABER,                                      SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on February 26, 2021 regarding
Amended Petition for Offender Under Supervision [96]. Richard McWilliams represented
the defendant. Matt Lierman represented the government. The defendant was advised
of the alleged violation(s) of supervised release, right to retain or appointment of counsel,
and any right to a preliminary hearing in accordance with Federal Rule of Criminal
Procedure 32.1(a)(3).
       The government made an oral motion to dismiss Petition for Offender Under
Supervision [93]. The government’s oral motion to dismiss Petition for Offender Under
Supervision [93] is granted without objection.
       The defendant freely, knowingly, intelligently, and voluntarily waived the right to a
preliminary hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as
alleged in the petition to believe the defendant violated the terms of supervised release
and the defendant should be held to answer for a final dispositional hearing. Fed. R.
Crim. P. 32.1(b)(1)(C). The defendant shall appear personally for a final dispositional
hearing before U.S. District Judge Robert F. Rossiter, Jr. in Courtroom No. 4, Roman L.
Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha, Nebraska, at 10:30 a.m. on April
14, 2021.
       The government moved for detention based upon risk of flight and danger. The
defendant is not in federal custody and requests a detention hearing upon coming into
federal custody. The defendant shall be afforded the right to a detention hearing upon
coming into federal custody and the government's motion for detention is held in
abeyance.
  8:18-cr-00304-RFR-MDN Doc # 102 Filed: 03/01/21 Page 2 of 2 - Page ID # 428




       The defendant shall be returned to the custody of Nebraska state authorities
pending the final disposition of this matter. The U.S. Marshal for the District of Nebraska
is directed to place a detainer with the correctional officer having custody of the defendant.


       IT IS SO ORDERED.


       Dated this 26th day of February, 2021.

                                                  BY THE COURT:

                                                  s/ Michael D. Nelson
                                                  United States Magistrate Judge




                                              2
